DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to correct minor informalities: 


Claim 1: A statistical overpower penalty calculation system for a generic thermal margin analysis model adjusting a thermal margin 5of a nuclear power plant using an overpower penalty calculated through a statistical method, the system comprising:  	a random number generating unit arbitrarily generating a plurality of random numbers;  	[[an]] a power distribution generating unit generating power 10information of an axial direction and a radial direction for a core burnup;  	an operating condition generating unit extracting an arbitrary value for a plurality of operating conditions from the random [[number]] numbers generated in the random number generating unit; 15power operating limit (POL) calculating unit calculating a POL of a reload core thermal margin analysis model and a POL of a generic thermal margin analysis model and calculating a plurality of the overpower penalties through the POL of the reload core thermal margin analysis model and the POL of the generic thermal margin analysis 20model; and  	a statistics processing unit calculating tolerance limit values according to the core burnup by statistically analyzing a distribution formed of the plurality of the overpower penalties and selecting a smallest tolerance limit value among the tolerance 25limit values as a representative value of the overpower penalties 16by comparing the tolerance limit values to each other,  	wherein the system adjusts the thermal margin of the nuclear power plant by reflecting the representative value in a calculation of the thermal margin.

Claim 2: The system of claim 1, wherein the random number generating unit generates a plurality of random numbers corresponding to a departure from nucleate boiling ratio (DNBR) probability distribution, pressure, inlet temperature, and flow rate for each axial power distribution, and 10the operating condition generating unit extracts an arbitrary value according to the operating condition with the DNBR probability distribution, pressure, inlet temperature, and flow rate as the operating conditions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the limitations of claim 1, in particular the claimed . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646